      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 BANK MIDWEST, A DIVISION OF NBH
 BANK,

            Plaintiff,
                                                            Case No. 19-CV-2560-JAR-GEB
            v.

 R.F. FISHER ELECTRIC COMPANY, LLC;
 R.F. FISHER HOLDINGS, INC.; AND G & G
 LEASING, LLC,

            Defendants.


                                MEMORANDUM AND ORDER

       Plaintiff Bank Midwest, a division of NBH Bank (“Bank Midwest”), filed suit against

Defendants R.F. Fisher Electric Company, R.F. Fisher Holdings, and G & G Leasing

(collectively “Defendants”) due to Defendants’ default on loans from Bank Midwest. Plaintiff

seeks a $11,416,051.84 judgment. International Brotherhood of Electrical Workers Local 124

(“the Union”) filed an Intervenor Complaint asserting several claims and seeking declaratory

judgment on a claim that it has priority over $137,955.11 of Defendants’ assets, which represents

unpaid employee wages and benefits. This matter is now before the Court on Bank Midwest’s

and the Union’s motions seeking a declaratory judgment as to which party has priority over

$137,955.11 in Defendants’ assets. For the reasons stated in detail below, the Court finds that

Bank Midwest’s liens have priority. Thus, the Court grants Bank Midwest’s Declaratory Motion

for Lien Priority, entitled “Brief in Support of Plaintiff’s Lien Priority and in Opposition to

Claim of Lien Priority Filed by International Brotherhood of Electrical Workers Local 124”

(Doc. 51) and denies the Union’s Motion for Declaratory Judgment, entitled “Intervenor

Plaintiff’s Brief in Support of Declaratory Relief” (Doc. 52).
       Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 2 of 16




I.       Legal Standard

         Federal Rule of Civil Procedure 66 provides

         These rules govern an action in which the appointment of a receiver is sought or a
         receiver sues or is sued. But the practice in administering an estate by a receiver
         or a similar court-appointed officer must accord with the historical practice in
         federal courts or with a local rule. An action in which a receiver has been
         appointed may be dismissed only by court order.

This rule, however, “does not provide specific instructions to receivers on how to administer or

manage the receivership estate.”1 Instead, receivers are “to follow traditional equity practice or

local rules (where they exist) for administrative matters like the procedure for disposing of or

distributing assets.”2 Furthermore, “[b]y statute, Congress has instructed federal receivers to

manage receivership property according to the law of the state where the property is located.”3

         Bank Midwest and the Union both ask the Court to prioritize their claim to the assets held

by the Receiver. It is within the Court’s discretion whether to exercise jurisdiction in a

declaratory judgment action.4 In a declaratory action, the court can determine the priority of

legal interests.5 A court must consider statutory language when determining whether the

language creates a preference or lien and the priority of such preference or lien.6 The

interpretation of a statute is a question of law.7




         1
             SEC v. Vescor Cap. Corp., 599 F.3d 1189, 1193 (10th Cir. 2010).
         2
             Id.
         3
          Id. at 1193–94 (noting that the “receiver must manage and operate the property ‘in the same manner that
the owner or possessor thereof would be bound to do’ under applicable state law”) (citing 28 U.S.C. § 959(b)).
        4
          Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995). The parties agree that the issue of the lien priority
between Bank Midwest and the Union may be resolved in this declaratory judgment proceeding.
         5
             See Bank v. Parish, 264 P.3d 491, 495 (Kan. App. 2011).
         6
         First Nat’l Bank of Med. Lodge v. Fam. Med. Clinic of Med. Lodge, Kan. P.A., 798 P.2d 519 (Kan. Ct.
App. 1990).
         7
             Finstad v. Washburn Univ., 845 P.2d 685, 690 (Kan. 1993).




                                                          2
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 3 of 16




II.    Facts and Procedural Background

       Defendants are indebted to Plaintiff Bank Midwest under five Promissory Notes

(“Notes”) totaling approximately $9,631,976.03. The Notes are secured by a series of Security

Agreements that granted Bank Midwest liens on various assets. Bank Midwest perfected its

security interest in the collateral by filing UCC-1 Financing Statements with the Kansas

Secretary of State. Defendants subsequently defaulted on their obligations under the Notes and

Security Agreements.

       On May 15, 2019, Bank Midwest sent a Notice of Default to Defendants informing them

of the defaults and reserving all rights under the Notes and Security Agreements. As of the filing

of this lawsuit, Defendants were indebted to the bank under the Notes for principal, interest, and

other charges, as well as overdrawn on their account balances at Bank Midwest, for a total of

$11,416,051.84.8

       Defendant R.F. Fisher and the Union are signatories to successive collective bargaining

agreements (“CBAs”), with the most recent CBA effective August 26, 2019 to August 30, 2020.

That CBA states that Local 124 is the sole and exclusive representative for all the employees

covered by the CBA. R.F. Fisher employed approximately 150 current and former Local 124

members. According to the CBA, R.F. Fishers was to pay wages and fringe benefits as an hourly

package.

       On September 16, 2019, Bank Midwest filed this lawsuit seeking to enforce Defendants’

obligations under the Notes and Security Agreements and requesting the appointment of a

Receiver over Defendants’ assets consisting of the collateral. On that same day, and before the

Court appointed a Receiver, Defendants ceased operations, received resignations from all


       8
           Defendants were overdrawn in their accounts in the amount of $1,836,210.64.




                                                        3
       Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 4 of 16




members of Defendants’ board of directors, and terminated all employees. When Defendants

ceased operations on September 16, they had insufficient cash in their bank accounts and failed

to pay the approximately 150 Union members for wages and benefits due for the employees’ last

week of work ending September 16, 2019.

        On September 23, 2019, the Court appointed a Receiver over Defendants’ assets. The

Union filed a motion to intervene on March 11, 2020 and an amended motion on March 20,

2020. The Court orally granted the Union’s motion to intervene on April 14, 2020, and issued a

memorandum and order setting forth that ruling on April 17, 2020. The Union filed its

Intervenor Complaint on April 28, 2020, asserting several claims and seeking a declaration that

its claim for $137,955.11 in unpaid wages and benefits has priority over Bank Midwest’s liens.

Bank Midwest and the Union requested expedited briefing as to the Union’s claim for

declaratory judgment that it has priority over $137,955.11 in Defendants’ assets.

III.    Discussion

        Both Bank Midwest and the Union assert that they have priority over $137,955.11 in

Defendants’ assets. This amount represents the unpaid wages and benefits that R.F. Fisher failed

to pay its employees for the week ending on September 16, 2019. The Union asserts several

arguments as to why it has priority over this money, while Bank Midwest contends that each of

the Union’s arguments fails and that its pre-filing lien and security interest takes priority over the

Union’s claim to $137,955.11 in Defendants’ assets. The Court will address each argument

asserted by the parties.




                                                  4
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 5 of 16




A.      Receivership Order

        The Union first asserts that the Order Appointing Receiver (“Receivership Order”)

authorizes the Receiver to place employee wages over Bank Midwest’s liens. The Union relies

on section 4 of the Receivership Order which provides:

        4. Application of Proceeds. The Receiver is hereby authorized to apply the
        rents, revenues, income, issues and profits collected by the Receiver in connection
        with the management, operation and liquidation of the Collateral: first, to the
        Receiver’s compensation as identified above; second, to the other costs and
        expenses of the receivership, including any operating expenses, attorney fees and
        other out-of pocket expenses incurred by the Receiver in connection with the
        receivership; third, to the costs of operating, maintaining and repairing the
        Collateral; fourth, to payment of expenses of the Collateral, including but not
        limited to payment of real and personal property taxes, insurance, water and
        sanitation bills, utilities and other operating expenses; fifth, to repay all sums
        borrowed by the Receiver; sixth, whenever sufficient funds are available for such
        purpose, the Receiver shall make principal and interest payments toward the
        indebtedness of the Bank, and seventh to a fund to be held by the Receiver in an
        interest-bearing account, pending further order of this Court.9

        The Union asserts that employee wages qualify as a cost of operating the Collateral, and

that wages are therefore third in priority to be paid. Alternatively, the Union contends that

employee wages qualify as a “payment of expenses of the Collateral” and are fourth in priority.

Thus, the Union asserts that the Receivership Order establishes that employee wages are third or

fourth in priority and given preference over repaying money owed to the bank, which is sixth in

priority.

        Bank Midwest asserts that the Union’s argument is erroneous because it equates

operational costs of Defendants’ businesses with costs for operating the Collateral, and there is a

fundamental difference between employment-related business expenses and expenses related to

the Collateral. Furthermore, it asserts that it sought the appointment of the Receiver for the



        9
            Doc. 11 at 8–9 (emphasis added).




                                                 5
       Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 6 of 16




purpose of protecting its lien. Thus, making employee wages a priority over its secured debts

would run counter to the purpose of seeking a Receiver.

         The term “Collateral” is defined in the Receivership Order, and the Court must therefore

consider that definition when determining the meaning of Section 4.10 The Receivership Order

states that a receiver is appointed “over the real and personal Collateral of [D]efendants . . . as set

forth on Exhibit A hereto and as defined in the complaint filed in this action (the “Collateral”).11

Exhibit A of the Receivership Order sets forth a “List of Receivership Property” which includes

“all assets of [Defendants]” and a list of items such as products, accounts, and proceeds.12 The

Complaint defines the “Collateral” as the Security Agreements that granted Bank Midwest liens

on various assets due to Defendants’ Notes with Bank Midwest.13 Specifically, there are four

Security Agreements and one mortgage, all dated June 30, 2015, listed as the Collateral.14

         Employee wages cannot be considered a cost of operating the Collateral, i.e., they cannot

be considered a cost of operating the Security Agreements and mortgage or Defendants’ assets.

As Bank Midwest points out, the Union’s argument conflates the operational costs of running

Defendants’ business with the costs of operating the Collateral. Furthermore, employee wages

are not “payment of expenses of the Collateral.”15 In sum, there is no clear language in the

Receivership Order authorizing preference to employee wages and benefits over the principal

and interest payments toward Defendants’ indebtedness to Bank Midwest. Thus, Section 4 of the



         10
            The Court notes that although the parties discuss Section 4 of the Receivership Order, neither party
specifically discusses the “Collateral” definition set forth in the Order.
         11
              Doc. 11 at 1.
         12
              Id. at 14. The complete list of Receivership Property is located on this page.
         13
              Doc. 1 at 3, ¶10 (a)–(e).
         14
              Id.
         15
              Doc. 11 at 9.




                                                             6
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 7 of 16




Receivership Order does not prioritize the Union’s claim to employee wages over Bank

Midwest’s liens.

       The Union also asserts that Section 2(c)(xi) of the Receivership Order requires employee

wages to be paid prior to Bank Midwest’s liens. This section states that the Receiver may

       borrow from Bank, on such reasonable terms as may be mutually acceptable to
       Bank and the Receiver, funds to meet working capital needs of the Defendant’s
       Business in excess of the income from the Collateral, such funds to be advanced
       under the Loan Documents to be added to the outstanding indebtedness of
       Borrowers pursuant to the Loan Documents, as Bank and the Receiver may
       mutually determine.16

       Although the language provides that the Receiver may borrow from the Bank funds to

meet the working capital needs of Defendants’ business, this language does not indicate that the

Receiver is authorized to borrow money to pay unpaid employee wages. Instead, it appears to

authorize the Receiver to obtain funds to continue running Defendants’ business or working

capital needs should the business continue, which it did not. Thus, the Court concludes that this

section does not authorize the payment of employee wages over Bank Midwest’s liens.

Accordingly, the Receivership Order does not grant the Union priority.

       B.          Kansas Statutes

       The Union next contends that several Kansas statutes require preference or priority to be

given to employee wages over Bank Midwest’s liens.

                   1.    K.S.A. § 44-312

       The Union first asserts that K.S.A. § 44-312 establishes that employee wages are

preferred over every other debt. This statute states:

       That whenever a receiver shall be appointed of the estate of any corporation,
       copartnership, or individual, under the laws of this state, or whenever any
       corporation, copartnership or individual shall make a general assignment for the

       16
            Id. at 6.




                                                 7
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 8 of 16




       benefit of the creditors of such corporation, copartnership, or individual, the
       wages due to all laborers or employees other than officers of such corporation,
       accruing within the six months immediately preceding such appointment of a
       receiver or such assignment, shall be preferred to every other debt or claim
       against such corporation, copartnership, or individual, and shall be paid by the
       receiver or assignee of such corporation, copartnership or individual from the
       moneys thereof which shall first come into the hands of such receiver or assignee.

       Bank Midwest argues that § 44-312 is inapplicable because it specifically requires the

receiver to be appointed “under the laws of this state,” and Bank Midwest commenced the

receivership under federal law. The Union asserts that this state statute is applicable pursuant to

28 U.S.C. § 959(b), which provides that receivers

       appointed in any cause pending in any court of the United States . . . shall manage
       and operate the property in his possession . . . according to the requirements of the
       valid laws of the State in which such property is situated, in the same manner that
       the owner or possessor thereof would be bound to do if in possession thereof.

The Court finds it unnecessary to determine whether § 44-312 is applicable to federal

receiverships because even if it is applicable, this statute does not provide the Union with the

relief it seeks in this case as explained below.

       The plain language of the statute does not grant lien rights, but instead only discusses

preference of debts. Indeed, Bank Midwest directs the Court to a Kansas Court of Appeals case

interpreting § 44-312 that involves a factual scenario like the one present here. In First National

Bank of Medicine Lodge v. Family Medical Clinic of Medicine Lodge, Kan. P.A., a bank initiated

a foreclosure action against a company on a promissory note secured by the company’s

receivables.17 A receiver was appointed to collect on the accounts receivable, and the company’s

employees intervened to establish a claim on their wages and benefits.18 The district court found

that § 44-312 gave the employees a preferential claim for recovery of wages superior to the


       17
            798 P.2d 519 (Kan. Ct. App. 1990).
       18
            Id. at 519.




                                                   8
       Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 9 of 16




bank’s lien.19 The Kansas Court of Appeals reversed finding that § 44-312 simply “creates a

preference for wages due employees whenever a receiver is appointed of the estate of a

corporation . . . but does not create a lien and does not give such wages priority over perfected

security interests.”20 Thus, the court found that “the legislature intended only to allow wage

claimants a preference over other general creditors and did not intend to give them priority over

prior perfected consensual security interests” and therefore the court did not allow employees’

wages to take priority over the bank’s liens.21

        The Union relies on § 44-312 to establish preference for its unpaid employee wages over

Bank Midwest’s security interests in the collateral. The Union attempts to distinguish First

National from the facts here by noting that the parties and the court in First National did not

consider the application of K.S.A. § 17-6910, a statute that addresses receivers for insolvent

corporations. The Union contends that § 17-6910 complements § 44-312, and that the two

statutes must be read together. The Court finds that K.S.A. § 17-6910 is separate from § 44-312

and will consider § 17-6910 below. In addition, in First National, the bank initiated a

foreclosure action which resulted in a receivership, similar to the facts in this case. As explained

by the Kansas Court of Appeals, the plain language of the statute does not give employee wages

a lien or priority over secured liens.22 Instead, it simply indicates a preference for wages over

other general debts. Thus, this statute does not provide a basis to establish the Union’s priority

to $137,955.11 in unpaid employee wages over Bank Midwest’s liens.




        19
             Id. at 519–20.
        20
             Id. at 519.
        21
            Id. at 520; see also Acme Foundry & Mach. Co. v. Wampler, 260 P. 972, 973 (1927) (stating that § 44-
312 “is a preference statute only, and not a lien statute”).
        22
             First Nat'l Bank of Med. Lodge, 798 P.2d at 520.




                                                          9
     Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 10 of 16




                   2.       K.S.A. § 44-315

        The Union briefly asserts that § 44-315 requires employers to pay employees’ unearned

wages ahead of other liens. This statute addresses damages for willful non-payment of employee

wages when “an employer discharges an employee or whenever an employee quits or resigns.”23

It provides that the employer must pay the “employee’s earned wages not later than the next

regular payday,” and that the failure to do so makes the employer liable for the wages due and a

penalty.24 Other than stating what the statute provides, the Union does not address how the

statute is applicable in this case and offers no discussion as to why this statute would give it

priority over Bank Midwest’s liens as to $137,955.11. Indeed, there is nothing in this statute

establishing any priority, or even preference, as to wages over liens. Thus, the Court concludes

that this statute is inapplicable.

                   3.       K.S.A. § 17-6910

        The Union also asserts that K.S.A. § 17-6910 grants a lien for unpaid wages that takes

priority over Bank Midwest’s liens. That statute provides:

        Whenever any corporation of this state, or any foreign corporation doing business
        in this state, shall become insolvent, the employees doing labor or service of
        whatever character in the regular employ of the corporation, shall have a lien
        upon the assets thereof for the amount of the wages due to them, not exceeding
        two months’ wages, respectively, which shall be paid prior to any debt or debts of
        the corporation. The word “employee” as used in this section shall not be
        construed to include any of the officers of the corporation.

The plain language of the statute states that employees will have a lien upon the assets if the

corporation becomes insolvent “for the amount of the wages due to them.” It also provides that

the lien shall be paid prior to any debts of the corporation. The question, then, is whether



        23
             K.S.A. § 44-315(a).
        24
             K.S.A. § 44-315(a)–(b).




                                                 10
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 11 of 16




Defendants’ assets are subject to existing liens or whether such existing liens are included in the

debts of the corporation.

         The Union contends that the broad and expansive language of “prior to any debt or debts

of the corporation” must be interpreted to include liens, like the ones Bank Midwest holds. Bank

Midwest asserts that although § 17-6910 contains the word “lien,” it does not provide that any

lien for wages should have priority over secured liens. Bank Midwest further states that the

employees’ wage lien is on the assets, and assets are subject to the pre-existing liens. Bank

Midwest draws support for its position by relying on a case from Delaware, Clough v. Superior

Equipment Corp., in which the Delaware Chancery Court interpreted a similarly worded

statute.25

         In Clough, a corporation’s real estate was encumbered by a mortgage, and a receiver was

appointed when the corporation became insolvent.26 The sale of the real estate brought in less

money than the amount due on the mortgage, and a dispute arose between the wage claimants

and the execution creditors who had liens on the property as to which party had priority to the

proceeds of the sale.27 The court examined the Delaware statute which stated:

         Whenever any corporation formed under the provisions of this Chapter, or any
         foreign corporation doing business in this States, shall become insolvent, the
         employees doing labor or service of whatever character in the regular employ of
         such corporation, shall have a lien upon the assets thereof for the amount of the
         wages due to them, not exceeding two months’ wages respectively, which shall be
         paid prior to any other debt or debts of said corporation; but the word ‘employee’
         shall not be construed to include any of the officers of such corporation.28




         25
              156 A. 249 (Del. Ch. 1931).
         26
              Id.
         27
              Id. at 250.
         28
            Id. (citing 36 Del. Laws, chapter 137, Sec. 57). The Court notes that the wording of this Delaware statute
is almost identical to K.S.A. § 17-1690.




                                                         11
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 12 of 16




         The court first noted that “[a] debt, it may be said, remains a debt notwithstanding it may

be secured by a lien and so, it may be argued, that in placing the wages ahead of all other debts,

the statute puts the wages ahead of lien-secured debts as well as others.”29 The court found,

however, that “such cannot be the meaning of the statute.”30 Although the statute gave a lien to

the wage claimants, the use of the word “assets” in the statute indicated that the “assets”

consisted of the “the property of the corporation subject to the liens then existing upon it.”31

Thus, the court found that the wage claimants’ lien would be against those assets, and the wage

claimants were only entitled to the proceeds that remained after the mortgage debt and prior

existing liens were satisfied.32

         The Union points out that Clough was decided in 1931 and relied on several cases

decided in New Jersey prior to 1900. In addition, the Union asserts that a New Jersey case,

Long v. Republic Varnish Enamel & Lacquer Co.,33 decided three years after Clough, clarifies

the purpose of language very similar to the language found in K.S.A. § 17-6910. The Court,

however, finds Long to be distinguishable and inapplicable here. First, the New Jersey statute at

issue in Long is similar but not identical to either the Delaware statute or K.S.A. § 17-6910,

which are almost identical to each other. Instead, the New Jersey statute contains different

language giving “a first and prior lien upon the assets thereof for the amount of wages due.”34

Second, the Long court did not discuss the Clough case or the Delaware statute. Finally, the


         29
              Id.
         30
              Id.
         31
              Id.
         32
             Id. at 250–51 (noting that “[i]nasmuch as the proceeds from the realty are insufficient to discharge the
mortgage debt, the wage claimants cannot receive anything from that source as a preference under [the Delaware
statute].”).
         33
              169 A. 860 (N.J. 1934).
         34
              Id. at 861 (citing Section 83 of the General Corporation Act).




                                                            12
      Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 13 of 16




court in Long opines on legislative intent and does not directly answer the question of whether a

wage claimant’s lien takes priority over prior existing liens.35 The Court is not inclined to rely

on another court’s analysis of the legislative intent, behind a differently worded statute from a

different state, to interpret the plain language of § 17-6910 or what the Kansas legislature

intended when enacting § 17-6910.

         Furthermore, the Court has considered statutory lien language in other Kansas statutes

and concludes that the Kansas legislature would have included language in § 17-6910 clearly

indicating that the lien took preference over other liens or security interests if that had been its

intent. For example, K.S.A. § 58-218 provides for a lien for seeding and baling hay and

specifically states that such lien “shall be preferred to that of any prior security interest or

encumbrance.”36 K.S.A. § 55-207 provides for an oil and gas lien and states that “such lien shall

be preferred to all other liens.” Although this language establishes a preference over other liens,

the Kansas Court of Appeals concluded that this language “expressly subordinated [the lien] to

prior perfected security interests.”37

         The statute at issue here, K.S.A. § 17-6910, states that employees will have a lien for

wages on assets that shall be paid prior to any debt or debts of the corporation. It does not

provide that the lien shall take priority over other liens. Nor does it provide that the lien will take

priority over secured interests. Thus, there is no clear language in the statute stating that this lien

has priority over other liens. In addition, the Court finds the reasoning in Clough that the word


         35
              Id.
         36
            See also K.S.A. § 58-203 (providing a lien for threshing and husking and stating that “[s]uch lien shall be
preferred to that of any prior security interest or encumbrance”).
         37
           First Nat’l Bank of Med. Lodge v. Fam. Med. Clinic of Med. Lodge, Kan. P.A., 798 P.2d 519, 520 (Kan.
Ct. App. 1990); see also K.S.A. § 55-214 (providing for a transporter’s lien and stating that it “shall not be prior to
any valid and existing perfected security interest”).




                                                          13
       Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 14 of 16




“assets” includes “the property of the corporation subject to the liens then existing upon it”

persuasive.38

         Here, the parties agree that at the time of the Receivership, Bank Midwest possessed a

lien secured by all of Defendants’ assets. Accordingly, Bank Midwest had a pre-existing secured

lien at the time of the Receivership and Defendants’ insolvency. Although the plain language of

§ 17-6910 grants employees a lien on the corporation’s assets for wages dues to them, it does not

provide that this lien takes priority over existing and prior liens on those assets. Accordingly, the

Court finds that § 17-6910 does not establish the Union’s claim to $137,955.11 over Bank

Midwest’s prior liens and secured interests.

         C.         Equity

        Finally, the Union asserts that the Court’s equitable powers allow it to find that the

Union’s wage claims have priority. Bank Midwest contends that the Court cannot disregard the

law.

        “A district court has broad powers and wide discretion to determine the appropriate relief

in an equity receivership.”39 This power, however, does not allow the court “to disregard the law

in its entirety.”40 For one, a court of equity cannot change the terms of a contract without

evidence of fraud, accident, or mistake.41 Furthermore, it is well established that “a ‘receiver

appointed by a federal court takes property subject to all liens, priorities or privileges existing or

accruing under the laws of the State.’”42 “Another well established principle of receiverships is


        38
             Clough, 156 A. at 250.
        39
           SEC v. Mgmt. Sols., Inc., No. 11-CV-01165-BSJ, 2013 WL 594738, at *2 (D. Utah Feb. 15, 2013) (citing
SEC v. Elliott, 953 F.2d 1560, 1569–70 (11th Cir. 1992)).
        40
             Id. at *3.
        41
             Id. (citing Hedges v. Dixon Cnty., 150 U.S. 182, 189 (1893)).
        42
             Id. (citing Marshall v. New York, 254 U.S. 380, 385 (1920)).




                                                          14
     Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 15 of 16




that ‘a receiver holds the property coming into his hands by the same right and title as the person

for whose property he is receiver, subject to liens, priorities, and equities existing at the time of

his appointment.”43 “[T]o the extent that one debt is secured and another is not there is

manifestly an inequality of rights between the secured and unsecured creditors, which cannot be

affected by the principal of equality of distribution.”44 Thus, although the Court “has broad

powers to craft an equitable remedy in the distribution of receivership assets . . . it cannot ignore

state and federal laws.”45 “In particular, [the] Court must respect contract rights, the status of

secured creditors, and secured creditors’ rights to their interests in collateral.”46

        In this case, Defendants were indebted to Bank Midwest under five promissory Notes that

were secured by Security Agreements. These Security Agreements granted Bank Midwest liens

on various assets. Bank Midwest also perfected its security interest in the collateral by filing

UCC-1 statements. Defendants subsequently defaulted on the Notes and Security Agreements.

Accordingly, Bank Midwest had existing liens and security interests at the time of the

Receivership. Neither the Receivership Order nor Kansas statutes establish that the Union’s

wage claims take priority over Bank Midwest’s prior existing liens and security interests. Thus,

the Court cannot grant to the Union in equity what was not granted in law or by contract.

        IT IS THEREFORE ORDERED BY THE COURT that Bank Midwest’s Declaratory

Motion for Lien Priority, entitled “Brief in Support of Plaintiff’s Lien Priority and in Opposition

to Claim of Lien Priority Filed by International Brotherhood of Electrical Workers Local 124”

(Doc. 51) is granted.



        43
             Id. (citing Cates v. Musgrove Petroleum Corp., Inc., 376 P.2d 819, 821 (Kan. 1962)).
        44
             Id. (citing Ticonic Nat’l Bank v. Sprague, 303 U.S. 406, 412 (1938)).
        45
             Id. at *4.
        46
             Id.




                                                          15
     Case 2:19-cv-02560-JAR-GEB Document 63 Filed 01/25/21 Page 16 of 16




       IT IS FURTHER ORDERED BY THE COURT that the Union’s Motion for

Declaratory Judgment, entitled “Intervenor Plaintiff’s Brief in Support of Declaratory Relief”

(Doc. 52) is denied. Although the Union has a claim to the $137,955.11 in unpaid wages, this

claim does not take priority over Bank Midwest’s prior existing liens. Thus, the Court cannot

grant declaratory judgment in the Union’s favor.

       IT IS SO ORDERED.

       Dated: January 25, 2021

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               16
